Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 8, 2015                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151501 & (20)(21)                                                                                     Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  CYNTHIA CZAR-MURRELL,                                                                                Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 151501
                                                                     COA: 326822
                                                                     Iosco CC: 14-008672-AV
  ALDERSGATE APARTMENTS,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 24, 2015 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 8, 2015
         t0505
                                                                                Clerk